Citation Nr: 1819568	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972 and from January 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has previously been before the Board, most recently in June 2016, when it was remanded for an addendum medical opinion.  A September 2016 VA examination opinion is of record which is responsive to the Board's remand directives.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's sleep apnea began during his military service, was caused by his service, or has been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

Additionally, the Veteran testified at a hearing before Veterans Law Judge W. Braeuer.  The Veteran was informed that VLJ Braeuer had since retired from the Board and he was offered the opportunity for a second hearing.  In November 2017, the Veteran indicated that he did not want another Board hearing and would like to have his appeal decided with the evidence of record.

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran filed a claim for service connection for sleep apnea in December 2018.   The Veteran's claim was initially denied in January 2010.  The Veteran timely appealed and his claim was remanded by the Board in September 2014 to obtain a VA medical nexus opinion.  In June 2016, the Board again remanded the case to obtain an addendum to the VA opinion.  The Veteran continually asserts that he developed sleep apnea while on active duty between 2007 and 2008.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The nexus requirement, in pertinent part, can be established through objective medical evidence.  Alternatively, for certain, specifically defined chronic disabilities the application of statutory presumptions, when the disability manifests to a compensable degree within a year of separation from service; or when a continuity of symptomatology is shown, can be used.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, 38 C.F.R. § 3.309(a) does not include sleep apnea as a chronic disability .

Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran filed his claim for service connection approximately six months following his separation from service.  The evidence reflects that the Veteran was diagnosed with moderate obstructive sleep apnea syndrome in January 2010.  This diagnosis is sufficient to establish a current disability.  The record also includes statements about in-service symptomatology that the Veteran experienced, including restless sleep, snoring, and choking while sleeping.  The question is whether these reports of symptomatology are sufficient to determine that sleep apnea began during the Veteran's military service. 

In December 2012, a VA examiner opined that the Veteran's sleep apnea was less likely than not incurred or caused by hazardous environmental exposure.  As support for the opinion, the examiner noted there was no medical literature clearly supporting a link between obstructive sleep apnea and hazardous environmental exposure.  Additionally, the examiner noted that sleep apnea is an obstructive process related to neck musculature that would unlikely be affected by inhaled particulate matter.  

In a December 2014 VA addendum opinion, the examiner noted that there was no evidence to support finding the Veteran's sleep apnea being related to his military service.  The examiner did not doubt the buddy statement submitted that noted in-service symptoms of snoring and chocking, but noted the statement alone was insufficient for a diagnosis of sleep apnea.  The examiner explained that sleep studies were needed to diagnose sleep apnea.  The examiner also noted that the Veteran was at risk to have sleep apnea partially because of his trazodone medication that he was taking.

A September 2016 VA examination opinion is of record.  The examiner opined that it was less likely than not that the Veteran's current sleep apnea was caused by his military service, or secondary to a service-connected disability.  As support for the opinion, the examiner noted that the service treatment records showed no definitive diagnosis of sleep apnea and the symptoms as noted were nonspecific and not indicative of a sleep condition.  The examiner also noted that the Veteran's sleep apnea was due to a physical /structural cause, which is the most common cause of sleep apnea and that the condition would not be due to worsening by a psychological condition or treatment for one.   

The Veteran submitted two statements from people who served with him between 2007 and 2008.  A September 2011 statement recounts a period of time where the Veteran was noted to toss and turn restlessly, snoring and at times choking while snoring when he slept.  A June 2013 statement recounts an incident in November 2007 where the Veteran fell asleep aboard a flight and was noted to snore very loudly and "seemed to have difficulty breathing."

At his July 2013 Board hearing, the Veteran testified that he was not treated for sleep apnea in service, but feels he did experiences some symptoms.  He reported lack of sleep, feeling tired the next day, waking suddenly, and snoring.  The Veteran reported seeking treatment for sleep problems six months after separation from service.  The Veteran testified that his civilian doctor believed something had to cause the sleep apnea in service as he did not have the condition prior to deployment.  The Veteran indicated he did not report sleep problems while in service or during his separation examination because he thought the problems were a feature of combat and once he was home the problems would resolve.  

In this case the record does not support service connection for sleep apnea.  

The record contains several medical opinions, which constitute both competent and credible medical evidence about the etiology of the Veteran's sleep apnea.  The VA examiners took into consideration all the relevant facts, pertinent medical research, and reviewed the medical record in providing the opinions, to include the symptoms prior to, during, and after active service.  While the Veteran's testimony and buddy statements include credible reports of symptoms experienced in service, the etiology of the Veteran's sleep apnea is a medical determination not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board accords greater probative weight to the VA opinion than to the lay statements.  

The objective medical evidence does not support a causal relationship between the Veteran's in-service injury and current sleep apnea.  The Veteran's treatment records indicate sleep apnea was not diagnosed until 2010, approximately two years after his separation from service.  Additionally, these records show no indication that the Veteran's physician attributed his sleep apnea to his military service.  While the record does include complaints and treatment for sleep problems prior to 2010, the notes indicate such problems were associated with the Veteran's psychiatric disability and were characterized by anxiety and nightmares.  VA medical examiners stated on more than one occasion that the Veteran's sleep apnea was due to physical attributes, rather than an incident or event.  Further, while there was an indication that the Veteran may be at risk for sleep apnea due to his psychiatric medications, medical opinions did not support such a relationship in this case.  

After weighing all the evidence, the Board finds the greatest probative value in the VA examinations, and private and VA treatment records.  The absence of complaints and treatment in service, the time delay between active service and treatment, and the medical opinions relating the sleep apnea to a physical attribute rather than active service, all weight against a finding that a medical nexus exist.  Further, the record is absent for any documents indicating that a medical professional has found a causal relationship between the Veteran's military service and his sleep apnea.  Accordingly, service connection for sleep apnea is not warranted.


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


